Title: To Alexander Hamilton from Tobias Lear, 14 March 1793
From: Lear, Tobias
To: Hamilton, Alexander



United States 14 March 1793.

By the President’s command T. Lear has the honor to return to the Secrey. of the Treasury, the papers respecting the case of Hezekiah & George D. Usher, which have been submitted to him; and to inform the Secretary that the President has no doubt, from the statement of facts in the above papers, of the intention to defraud the Revenue; but if it shall appear to the Secretary, from his information on the subject, that the said Ushers have suffered by the loss of their goods, and expences attending the suit, enough to answer the intention of the Law—the President leaves it to his judgment, to remit the penalty in such way as, upon consulting the Attorney General of the Ud. States, shall appear best.

  Tos. Lear.S. P. US.
